PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Maynes, Scott
Application No. 16/245,884
Filed: January 11, 2019
For: Padded Bench Assembly with Height Adjustable Easel and Ridged Surface for Improved Canvas Support
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 22, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Elizabeth Yang appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that insert he or she as appropriate is authorized to represent the particular party on whose behalf insert he or she as appropriate acts.

The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed May 01, 2020, which set a statutory period for reply of three (3) months.  Accordingly, this application became abandoned on August 04, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and corrected drawings, (2) the petition fee of $1050, and (3)a proper or an adequate statement of unintentional delay. 

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed May 01, 2020 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 




Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist  at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


	

/JOANNE L BURKE/Lead Paralegal Specialist, OPET